            Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 1 of 13



                               Harvard Medical School
                                  Curriculum Vitae

Date              July 30, 2019
Prepared:
Name:             Rizwan Haq
Office            Dana-Farber Cancer Institute
Address:          Department of Medical Oncology, M417
                  450 Brookline Ave
                  Boston, MA 02215
Home              338 Pond Street
Address:          Boston, MA 02130
Work Phone:       617-632-6168
Work Email:       rizwan_haq@dfci.harvard.edu
Work FAX:         617-632-6727
Place of Birth:   Ottawa, Ontario, Canada

Education
1995               BSc                Molecular Biology and Genetics       University of
                   High Distinction                                        Toronto, Ontario
                                                                           Canada
2003               MD, PhD            Medicine, and Institute of Medical   University of
                                      Science. PhD advisor: Brent Zanke,   Toronto
                                      MD PhD

Postdoctoral Training

07/03-06/04        Intern             Internal Medicine                    Johns Hopkins
                                                                           Hospital,
                                                                           Baltimore, MD
07/04-06/06        Resident           Internal Medicine                    Johns Hopkins
                                                                           Hospital
07/06-06/09        Fellow             Medical Oncology                     Dana-Farber
                                                                           Cancer Institute
                                                                           (DFCI)/Partners
                                                                           Cancer Center,
                                                                           Boston, MA
07/09-06/14        Post-doctoral      Melanoma biology                     Massachusetts
                   fellow             Supervisor: David E. Fisher          General Hospital
                                                                           (MGH), Boston,
                                                                           MA
                                               1


                                            PX052-0001
            Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 2 of 13




Faculty Academic Appointments
07/09-03/16        Instructor          Medicine                    Harvard Medical School
                                                                   (HMS), Boston, MA
03/16-             Assistant           Medicine                    Harvard Medical School
                   Professor                                       (HMS), Boston, MA
Appointments at Hospitals/Affiliated Institutions

07/09-06/14        Assistant           Medicine                    Massachusetts General
                   Physician           Division of Medical         Hospital
                                       Oncology
07/14-             Associate           Medical Oncology            Dana-Farber Cancer
                   Physician                                       Institute, Boston, MA

Professional Societies
2001                            American Society of            Associate
                                Hematology
2003-                           Sigma Xi                       Member
2004-                           American Society of Clinical   Associate
                                Oncology
2007-                           American Association of        Associate
                                Cancer Research
2008-2010                       Society of General Internal    Member
                                Medicine
2008-                           Massachusetts Medical          Member
                                Society


Editorial Activities

Ad hoc Reviewer
Cancer Discovery
Journal of Clinical Investigation
Clinical Cancer Research
Pigment Cell and Melanoma Research
British Journal of Dermatology
Molecular and Cellular Biology
Cancer Research
Nature Medicine

Editorial Advisory Board
Current Melanoma Research & Therapy (2017-2018)
Current Cancer Therapy Reviews (2018-)

                                                2


                                            PX052-0002
         Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 3 of 13



Grant Reviewer
Melanoma Research Alliance, 2017
Melanoma Research Foundation 2017-
NIH ZRG1 OBT-D ZRG1 OBT-D (55) R21 ad hoc reviewer, 2018

Honors and Prizes
1995    Merck-Frosst-Genetics       Merck-Frosst                 Research
        Centres of Excellence
        Studentship
1996-                                                            Research
2003    Canadian Institutes of      Canadian Institutes of
        Health Research MD/PhD      Health
        Studentship
2001    Vision Science Research     Vision Science               Research
        Studentship
2001    Laidlaw Prize               Institute of Medical Science, Research
                                    Toronto, Ontario Canada
2001    Ivan Smith Memorial         Canadian Cancer Society Clinical
        Studentship for Adult
        Oncology
2001    American Society of         American Society of          Research
        Hematology Award            Hematology
2008    Perry Levy Endowed          Dana-Farber Cancer           Research
        Fellowship                  Institute

Report of Funded and Unfunded Projects
Funding Information

Past

2009    Perry Levy Endowed Fellowship
        Funding Agency: Dana-Farber Cancer Institute
        Role: Investigator
        The major goal of this project was to evaluate the role of microphthalmia (MITF) in
        melanomagenesis and in resistance to existing melanoma therapies.
2010-   Research Scholar Award
2011    Funding Agency: American Skin Association
        Role: Principal Investigator
        The major goal of this study was to identify small molecule inhibitors of
        microphthalmia, a melanoma oncogene.
2010-   Identification of small molecule modulators of microphthalmia (MITF)
2012    Funding Agency: Office of the Director, National Institutes of Health, 5RO3DA03089
        Role: Co-Investigator (PI: David E. Fisher)
        The major goal of this study was to screen for small molecule inhibitors of
        microphthalmia, a melanoma oncogene. I designed the screen and was the principal
                                               3


                                        PX052-0003
            Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 4 of 13



          scientist in evaluating lead compounds for their mechanism of action.
2012-     Collaborative Research Project
2014      Funding Agency: Adelson Medical Research Foundation
          Role: Research Fellow (PI: David E. Fisher)
          The major goal of this project was to identify mechanisms of resistance to B-Raf proto-
          oncogene, serine/threonine kinase (BRAF) (V600E) therapy in melanoma. I directed
          two projects, identifying two genes that contributed to BRAF inhibitor resistance. My
          contributions led to two publications where I was the first author.
2013-     Overcoming resistance to B-Raf proto-oncogene, serine/threonine kinase (BRAF)
2014      (V600E) targeted therapy in melanoma.
          Funding Agency: National Cancer Institute, NIH, 5PO1CA163222
          Role: Research Fellow (PI: David E. Fisher)
          The major goal of this project was to identify mechanisms of resistance to B-Raf proto-
          oncogene, serine/threonine kinase (BRAF) (V600E) therapy in melanoma. I directed
          two projects, identifying two genes that contributed to BRAF inhibitor resistance. My
          contributions led to two publications where I was the first author.
2017-     Bristol-Myers Squibb Immuno-oncology Network Grant
2018      Role: Principal Investigator ($250,000)
          The major goal of this project is to understand the role of programmed cell removal in
          resistance to anti-PD1 immunotherapy

Present

2016-     Melanoma Research Alliance: Team Science Award
2019      Role: Co-Principal Investigator ($900,000)
          The major goal of this project is to identify the mechanisms by which a novel drug
          suppresses the activity of MITF, the melanoma oncogene
2017-     Stand up to Cancer (SU2C) Innovative Research Grant
2020      Role: Principal Investigator ($750,000)
          The goals of this project is to evaluate mechanisms of resistance to anti-PD1
          immunotherapy using a new mouse model of melanoma
2017-     Melanoma Research Alliance: Young Investigator Award
2020      Role: Principal Investigator ($225,000)
          The major goal of this project is to apply a unique method to predict responses to anti-
          apoptotic inhibitors in melanoma
2017-     Prospective International Uveal Melanoma Natural History Database
          Role: Investigator
          The major goal of this project is characterize the natural history of uveal melanoma
          patients worldwide
2017-     Melanoma Research Foundation: Career Development Award
2020      Targeting genomic mechanisms of resistance to immunotherapy
2018-
          DFCI-NIBR Drug Discovery & Translational Research Program Award
2021




                                                4


                                            PX052-0004
            Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 5 of 13



Report of Local Teaching and Training

Formal Teaching of Residents, Clinical Fellows and Research Fellows (post-docs)

2009-2014         Melanoma                                       Massachusetts General
                  Massachusetts General Hospital                 Hospital
                  Internal Medicine Residents                    One-hour lecture
2009-2014         Melanoma                                       Massachusetts General
                  Dana-Farber Cancer Institute/Harvard           Hospital
                  Cancer Center Hematology-Oncology-             One-hour lecture
                  Fellows
2015-present      Melanoma                                       Brigham & Women’s Hospital
                  Brigham & Women’s Hospital                     One-hour lecture
                  Internal Medicine Residents
2015-present      Melanoma                                       Dana-Farber Cancer Institute
                  Dana-Farber/Harvard Cancer Care Clinical
                  Fellows
2019-present      CB212: Biology of the Cancer Cell              Harvard University
                  Graduate Students, Harvard University          One hour lecture and
                                                                 discussant

Laboratory and Other Research Supervisory and Training Responsibilities


2009-2014         Supervision of pre-MD/PhD students            Weekly mentorship for 4-24
                  Massachusetts General Hospital                months
2014-present      Supervision of post-doctoral fellow, Cecile   Continuous mentorship
                  Gstadler
2014-present      Supervision of research assistants            Continuous supervision
2017-present      Megan Inscoe, medical oncology fellow         Quarterly mentorship
                  Dana-Farber Cancer Institute
2017-present      Supervision of post-doctoral fellow, Megha    Continuous mentorship
                  Shettigar

Formally Supervised Trainees and Faculty
2011             Hannah Edelman, MD-PhD candidate, Johns Hopkins Hospital
                 Mentor, Successfully applied to MD-PhD program. Published one
                 manuscript
                 Daniel Kim, MD-PhD candidate, Yale University School of Medicine, New
                 Haven, Connecticut
2012-2014
                 Mentor, Successfully applied to MD-PhD program. One manuscript in
                 preparation

                                               5


                                          PX052-0005
           Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 6 of 13



                 Christie Ciarlo, PhD student.
2017
                 Dissertation defense committee.

Local Invited Presentations

No presentations below were sponsored by outside entities.

                  Melanoma Update
2011, 2012, 2013,
                  Melanoma Research Discussion Panel Seminar
2014
                  Department of Dermatology, Massachusetts General Hospital
                  Adaptive apoptotic signaling limits efficacy of targeted therapy
2013              Melanoma Cross-Campus Meeting, Dana-Farber Cancer Institute/Harvard
                  Cancer Center
                  Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
2014              Massachusetts General Hospital Melanoma Lecture Series
                  Department of Dermatology, Massachusetts General Hospital
                  Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
2014              Massachusetts General Hospital Program Project Review
                  Department of Dermatology, Massachusetts General Hospital
                  Center for Precision Medicine: Immunotherapy
2017
                  Dana-Farber Cancer Institute
                  Cancer Genetics and Melanoma Program Symposium Retreat
2017              Small molecule targeting of the melanoma oncogene MITF
                  Dana-Farber/Harvard Cancer Center and MD Anderson Cancer Center
                  Targeting Adaptive Resistance in Melanoma
2018
                  Dana-Farber Cancer Institute Melanoma Seminar Series
                  Targeting adaptive resistance in melanoma
2019
                  Dana-Farber Melanoma Seminar Series
                  Targeting adaptation to targeted therapy using BH3 mimetics
2019
                  Harvard Cell Death Seminar, Harvard Medical School
                  Identifying and targeting genomic mechanisms of resistance to
2019              anti-PD-1 therapy
                  Center for Immuno-Oncology, Dana-Farber Cancer Institute
                  Maximizing the durability of targeted therapies
2018              Department of Molecular and Cellular Oncology, Dana-Farber Cancer
                  Institute Retreat
                  A small molecule that targets cancers with dysregulated KEAP-NRF2
2019              signaling
                  Broad Institute of Harvard and MIT, Program in Drug Resistance
                  A small molecule that targets cancers with dysregulated KEAP-NRF2
                  signaling
2019
                  Broad Institute of Harvard and MIT, Center for the Development of
                  Therapeutics
2018              A small molecule that targets cancers with dysregulated KEAP-NRF2

                                              6


                                          PX052-0006
           Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 7 of 13



                   signaling
                   Dana-Farber/Harvard Cancer Center Melanoma Program Retreat
                   Symposium

Report of Regional, National and International Invited Teaching
and Presentations
Invited Presentations and Courses
Those presentations below sponsored by outside entities are so noted and the sponsor(s) is
(are) identified.
Regional
Abstract Oral Presentations
2012        Overcoming intrinsic resistance to BRAF inhibitors in melanoma by targeting
            apoptotic pathways. Chabner Colloquium
            Boston, MA
2013        Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
            Melanoma Special Seminar
            Yale University Cancer Center, New Haven, CT
2013        New Frontiers in Cancer Drug Development
            Invited speaker, Massachusetts General Hospital
            Boston, MA
2014        ERBB3 as a therapeutic target in melanoma
            Boston, MA (Novartis)
2017        Identify and overcoming resistance to immunotherapy
            Cambridge, MA (Tango Therapeutics)
2019        A small molecule that targets cancers with dysregulated KEAP-NRF2 signaling
            Tango Therapeutics, Cambridge, MA
2019        Drug Resistance Mini-Symposium, Atlanta, GA
            American Association of Cancer Research Annual Meeting

National
Abstract Oral Presentations
2010        ERBB3 and ERBB4 as therapeutic targets in melanoma
            Collegeville, PA (GlaxoSmithKline)
2010        Role of ERBB3 in melanoma
            Boston, MA (Wyeth Pharmaceuticals)
2010        Integration of bioinformatic and functional screens identify novel approaches to
            target MITF, a melanoma oncogene, Oncology Grand Rounds
            University of North Carolina-Chapel Hill
2012        Adaptive Metabolic Reprogramming Confers Resistance to BRAF Inhibitors.
            Society of Melanoma Research Annual Meeting
            Los Angeles, California
2012        ERBB3 and ERBB4 as therapeutic targets in melanoma
            Cambridge, MA (Aveo Pharmaceuticals)
2013        Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
                                               7


                                          PX052-0007
            Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 8 of 13



             Vanderbilt-Ingram Cancer Center Special Seminar
             Vanderbilt University, Nashville, TN
2013         Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
             Hematology-Oncology Grand Rounds
             University of North Carolina-Chapel Hill
2013         Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
             Hematology-Oncology Seminar Series
             Stanford University Cancer Institute, Palo Alto, CA
2013         Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
             University of Pennsylvania Abramson Cancer Institute Seminar Series
             University of Pennsylvania, Philadelphia, PA
2014         Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
             Hematology-Oncology Grand Rounds
             University of North Carolina-Chapel Hill

International
2013         Intrinsic and adaptive resistance to BRAF inhibitor therapies in melanoma
             Hematology-Oncology Grand Rounds
             Princess Margaret Hospital Cancer Centre, Toronto, Canada


Report of Clinical Activities and Innovations
Current Licensure and Certification
      Massachusetts Medical
2008-
      License

Practice Activities
2009-2014              Ambulatory Care         Massachusetts           One session per week
                       (Melanoma Center)       General Hospital
2009-2014              Inpatient Care          Massachusetts           2 weeks per year
                                               General Hospital
2014-                  Ambulatory Care         Dana-Farber Cancer      1 session per week
                       (Melanoma Center)       Institute


Report of Technological and Other Scientific Innovations
Cyclin-dependent-       As a member of the Zanke lab, my colleagues and I identified a gene
kinase 2-related kinase that was recurrently dysregulated in leukemia. World International
associated with acute Property Organization Patent Application WO/2000/012719, filed 2000
leukemia
A method for regulating As a member of the Fisher lab, my colleagues and I developed an
skin pigmentation       approach to regulate skin pigmentation and isolated several candidate
                        compounds that modulate pigmentation. World International Property

                                              8


                                          PX052-0008
           Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 9 of 13



                         Organization Patent Application. WO/2013/033520, filed 2013


Approach To              Assigned U.S. Patent No. 9,937,161, issued on April 10, 2018
Classification And
Treatment Of
Melanomas Using
Inhibitors Of
Mitochondrial
Metabolism
Inhibitors of the MITF   Assigned U.S. Patent No 9745261B2, issued 2014-06-2010
molecular pathway
Combinatorial            Assigned U.S. Patent No 9937161B2, issued 2014-03-06 and World
compositions and         patent, issued 2014-03-06
methods for treatment
of melanoma


Report of Scholarship
Peer-reviewed publications in print or other media

      Research investigations

      1. Waring JD, Haq R, Tamai K, Sabourin LA, Ikeda JE, Korneluk RG (1996).
      Investigation of myotonic dystrophy kinase isoform translocation and membrane
      association. J Biol Chem. 271(25): 15187-93.
      2. Midmer M, Haq R, Squire JA, Zanke BW (1999). Identiﬁcation of NKIAMRE, the
      human homologue to the mitogen-activated protein kinase-/cyclin-dependent kinase-
      related protein kinase NKIATRE, and its loss in leukemic blasts with chromosome arm 5q
      deletion. Cancer Res. 59(16):4069-74.
      3. Jones NL, Islur A, Haq R, Mascarenhas M, Karmali MA, Perdue MH, Zanke BW,
      Sherman PM (2000). Escherichia coli Shiga toxins induce apoptosis in epithelial cells that
      is regulated by the Bcl-2 family. Am J Physiol Gastrointest Liver Physiol. 278(5):G811-9.
      4. Haq R, Randall S, Midmer M, Yee K, Zanke B (2001). NKIATRE is a novel conserved
      cdc2-related kinase. Genomics. 71(2):131-41.
      5. Haq R, Halupa A, Beattie BK, Mason JM, Zanke BW, Barber DL (2002). Regulation of
      Erythropoietin-induced STAT Serine Phosphorylation by Distinct Mitogen-activated
      Protein Kinases. J Biol Chem. 277(19):17359-17366.
      6. Ho JM, Nguyen MH, Dierov JK, Badger KM, Beattie BK, Tartaro P, Haq R, Zanke BW,
      Carroll MP, Barber DL (2002). Chromosomal Translocation involving TEL-JAK2
      constitutively activate the ERK, SAP kinase and p38 signaling pathway. Blood
      100(4):1438-1448.



                                               9


                                           PX052-0009
    Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 10 of 13



7. Haq R, Brenton JD, Finan D, Takahashi M, Rottapel R, Zanke BW (2002). Constitutive
p38HOG Mitogen-activated Protein Kinase Activation Induces Permanent Cell Cycle
Arrest and Senescence. Cancer Research, September 1; 62: 5076-5082.
8. McGill GG, Haq R, Nishimura EK, Fisher DE (2006). c-met expression is regulated by
MITF in the melanocyte lineage. Journal of Biological Chemistry. 281(15):10365-73.
9. Yokoyama S*, Woods SL*, Boyle G*, Aoude LG*, MacGregor S*, Zismann V*,
Gartside M, Cust AE, Haq R, et al. (2011). A novel recurrent mutation in MITF
predisposes to familial and sporadic melanoma. Nature, Nov 13;480(7375):99-103. *co-
first authors
10. Li J, Song JS, Bell JA, Tran TT, Haq R, Liu H, Love KT, Langer R, Anderson DG,
Larue L, Fisher DE (2012). YY1 regulates melanocyte development and function by co-
operating with the Waardenburg syndrome gene MITF, PLOS Genetics, 8(5):e1002688.
11. Shoag J, Haq R, Zhang M, Liu L, Rowe GC, Jiang A, Koulisis N, Farrel C, Amos CI,
Wei Q, Lee JE, Zhang J, Kupper TS, Qureshi AA, Cui R, Han J, Fisher DE, Arany Z
(2013). PGC-1 coactivators regulate MITF and the tanning response. Molecular Cell,
49(1):145-57.
12. Haq R, Yokoyama S, Hawryluk EB, Jönsson GB, Frederick DT, McHenry K, Porter D,
Tran TN, Love KT, Langer R, Anderson DG, Garraway LA, Duncan LM, Morton DL, Hoon
DS, Wargo JA, Song JS, Fisher DE (2013). BCL2A1 is a lineage-specific antiapoptotic
melanoma oncogene that confers resistance to BRAF inhibition. Proc Natl Acad Sci U S
A, 110(11):4321-6.
13. Haq R, Shoag S, Andreu-Perez P, Yokoyama S, Edelman H, Hurley AD, Nellore A,
Wargo JA, Song JS, Fisher DE*, Arany Z*, Widlund HR* (2013). Oncogenic BRAF
regulates oxidative metabolism via PGC1α and MITF. Cancer Cell, Mar 18;23(3):302-15.
14. Konieczkowski DJ, Johannessen CM, Abudayyeh O, Kim JW, Cooper ZA, Piris A,
Frederick DT, Barzily-Rokni M, Straussman R, Haq R, Fisher DE, Mesirov JP, Hahn WC,
Flaherty KT, Wargo JA, Tamayo P, Garraway LA (2014). A melanoma cell state
distinction influences sensitivity to MAPK pathway inhibitors. Cancer Discov. 2014
Jul;4(7):816-27.
15. Frederick DT, Fragomeni RA, Hoff T, Cooper ZA, Haq R, Cho DC, Panka DJ, Cusack
JC, Flaherty KT, Fisher DE, Mier JW, Wargo JA, Sullivan RJ (2014). Overcoming de
novo resistance to BRAF inhibition using BH3-mimetics in BRAF mutant melanoma.
PLoS One. Jul 1;9(7):e101286.
16. Faloon PW, Bennion M, Weiner WS, Smith RA, Wurst J, Weiwer M, Hartland C,
Mosher CM, Johnston S, Porubsky P, Neuenswander B, Dandapani S, Munoz B,
Schoenen FJ, Metkar S, Haq R, Fisher DE, Aubé J, Palmer M, Schreiber SL (2014). A
Small Molecule Inhibitor of the MITF Molecular Pathway. Probe Reports from the NIH
Molecular Libraries Program [Internet]. Bethesda (MD)
17. Lauss M, Haq R, Cirenajwis H, Phung B, Harbst K, Staaf J, Rosengren F, Holm K,
Aine M, Jirström K, Borg Å, Busch C, Geisler J, Lønning PE, Ringnér M, Howlin J, Fisher
DE, Jönsson G (2015). Genome-Wide DNA Methylation Analysis in Melanoma Reveals
the Importance of CpG Methylation in MITF Regulation. J Invest Dermatol. 2015
Jul;135(7):1820-8.

                                       10


                                    PX052-0010
    Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 11 of 13



18. Gee MS, Ghazani AA, Haq R, Wargo JA, Sebas M, Sullivan RJ, Lee H, Weissleder R
(2017). Point of care assessment of melanoma tumor signaling and metastatic burden
from μNMR analysis of tumor fine needle aspirates and peripheral blood. Nanomedicine.
2017 Apr;13(3):821-828.
19. Wang DY, Eroglu Z, Ozgun A, Leger PD, Zhao S, Ye F, Luke JJ, Joseph RW, Haq R,
Ott PA, Hodi FS, Sosman JA, Johnson DB, Buchbinder EI (2017). Clinical Features of
Acquired Resistance to Anti-PD-1 Therapy in Advanced Melanoma. Cancer Immunol
Res. May;5(5):357-362.
20. Gee MS, Ghazani AA, Haq R, Wargo JA, Sebas M, Sullivan RJ, Lee H, Weissleder R
(2017). Point of care assessment of melanoma tumor signaling and metastatic burden
from μNMR analysis of tumor fine needle aspirates and peripheral blood. Nanomedicine.
Apr;13(3):821-828.
21. Lee H, Hodi FS, Giobbie-Hurder A, Ott PA, Buchbinder EI, Haq R, Tolaney SM,
Barroso-Sousa R, Zhang K, Donahue H, Davis M, Gargano ME, Kelley KM, Carroll RS,
Kaiser UB, Min L (2017). Characterization of Thyroid Disorders in Patients Receiving
Immune Checkpoint Inhibition Therapy. Cancer Immunol Res 5(12):1133-1140.
22. Miao D, Margolis C, Vokes N, Liu D, Weiner-Taylor A, Wankowicz S, Adeegbe D
Keliher D, Schilling B, Tracy A, Manos M, Chau N, Hanna GJ, Polak P, Rodig S,
Signoretti S, Sholl LM, Engelman JA, Getz G, Jänne P, Haddad RI, Choueiri T, Barbie D,
Haq R, Awad MM, Schadendorf D, Hodi FS, Bellmunt J, Wong KK, Hammerman P, Van
Allen E (2018). Genomic correlates of response to immune checkpoint blockade in
microsatellite-stable solid tumors. Nature Genetics, Sep;50(9):1271-1281.
23. Naik GS, Waikar SS, Johnson A, Buchbinder EI, Haq R, Hodi FS, Schoenfeld J, Ott
PA (2019) Complex Inter-relationship of Body Mass Index, Gender and Serum Creatinine
on Survival: Exploring the Obesity Paradox in Melanoma Patients Treated with Immune
Checkpoint Inhibition. Journal for ImmunoTherapy of Cancer, Mar 29;7(1):89.
24. Jerby-Arnon L, Shah P, Cuoco MS, Rodman C, Su MJ, Melms JC, Leeson R,
Kanodia A, Mei S, Lin JR, Wang S, Rabasha B, Liu D, Zhang G, Margolais C, Ashenberg
O, Ott PA, Buchbinder EI, Haq R, Hodi FS, Boland GM, Sullivan RJ, Frederick DT, Miao
B, Moll T, Flaherty KT, Herlyn M, Jenkins RW, Thummalapalli R, Kowalczyk MS,
Cañadas I, Schilling B, Cartwright ANR, Luoma AM, Malu S, Hwu P, Bernatchez C,
Forget MA, Barbie DA, Shalek AK, Tirosh I, Sorger PK, Wucherpfennig K, Van Allen EM,
Schadendorf D, Johnson BE, Rotem A, Rozenblatt-Rosen O, Garraway LA, Yoon CH,
Izar B, Regev A (2018). A Cancer Cell Program Promotes T Cell Exclusion and
Resistance to Checkpoint Blockade. Cell, Nov 1;175(4):984-997.
25. Montero J, Kim DJ, Sadowicz D, Miles W, Manos M, Secrist PJ, Tron AE, Flaherty K,
Hodi FS, Yoon CH, Letai A, Fisher DE, Haq R (2019). Destabilization of NOXA mRNA as
a common resistance mechanism to targeted therapies. Nature Communications, in
press.
26. Gstalder G, Liu D, Miao D, Pancholi P, Shettigar M, Buchbinder M, Carter S, Manos M,
Rojas-Rudilla V, Brennick R, Johnson DJ, Gjini E, Lako A, Rodig R, Yoon C, Freeman GJ,
Hodi FS, Van Allen EM, Haq R (2019). Loss-of-function mutations in FBXW7 lead to
acquired resistance to PD-1 blockade, Nature Medicine, in revision.


                                       11


                                    PX052-0011
    Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 12 of 13



27. Persky N, Hernandez D, Do Carmo M , Brenan L, Cohen O , Kitajima S, Nayar U,
Walker A, Pantel S, Lee Y, Cordova J, Zhu C, Hayes T, Ram P, Pancholi P, Mikkelsen T,
Barbie D, Yang X, Haq R, Piccioni F, Root D, Johannessen C (2019). Defining the
landscape of ATP-competitive inhibitor resistance residues in protein kinases. Nature
Structural & Molecular Biology, in revision.
28. Slyper M, Porter CBM, Ashenberg O, Waldman J, Wakiro I, Smith-Rosario G, Wu J,
Drokhlyansky E, Dionne D, Vigneau S, Jané-Valbuena J, Patel A, Karlstrom A, Gritsch S,
Waghray A, Gohil SH, Tsankov A, Jerby-Arnon L, Cohen O, Klughammer J, Rosen Y,
Gould J, Li B, Wu CJ, Izar B, Haq R, Hodi FS, Yoon CH, Hata A, Suvà M, Bueno R, Stover
EH, Clay MR, Dyer MA, Collins NB, Wagle N, Rotem A, Johnson BE, Rozenblatt-Rosen O,
Regev A (2019). A single-cell and single-nucleus RNA-Seq toolbox for fresh and frozen
human tumors, submitted.
29. Kurppa KJ, Liu Y, Zhang T, Fan M, Xie Y, Lim K, Cejas P, Haikala H, Wang H, Ficarro
SB, Bahcall M, Shin BH, Thai T, Gao Y, Boettcher S, Wilkens MK, Tillgren ML, Xu M, Choi
J, Ebert B, Barbie DA, Gokhale PC, Kirschmeier PT, Marto JA, Camargo FD, Haq R, Long
HW, Gray NS, Jänne PA (2019). YAP promotes treatment induced tumor dormancy
through transcriptional repression of BMF in EGFR mutant NSCLC. Cancer Cell,
submitted.

Other peer-reviewed publications

All publications in this section are peer-reviewed.

1. Haq R, Zanke B (1998). Inhibition of apoptotic signaling pathways in cancer cells as a
mechanism of chemotherapy resistance. Cancer Metastasis Rev. 17(2):233-9.
2. Haq R (2003). Aging research: its time has come. Clin Invest Med. 26(3):116-20.
3. Pruktin JM, Haq R (2006). A dish best served hot. Am J Medicine 119(4):307-9.
4. Haq R and Fisher DE (2008). Pigmentation pathways and Micropthalmia-Associated
   Transcription Factor as new targets in melanoma, in Agarwala SS and Sondak VK,
   editors. Melanoma: Translational Research and Emerging Therapies. New York: CRC
   Press, 2008, p. 99-110.
5. Haq R, Fisher DE (2011). Biology and clinical relevance of the micropthalmia family of
   transcription factors in human cancer. Journal of Clinical Oncology, 29(25):3474-82.
6. Haq R and Hodi S (2012). Melanoma. Hospital Physician.
7. Haq R and Fisher DE (2013). Targeting melanoma by small molecules: Challenges
   ahead Pigment Cell and Melanoma Research, Jul;26(4):464-9.
8. Haq R and Fisher DE (2013). Improving apoptotic responses to targeted therapy.
   Oncotarget, Sep;4(9):1331.
9. Haq R, Fisher DE, Widlund HR (2014). Molecular pathways: BRAF induces
   bioenergetic adaptation by attenuating oxidative phosphorylation. Clin Cancer Res.
   20(9):2257-63.
10. Haq R, Flaherty K (2014). The melanoma metastasis X-factor. Pigment Cell
    Melanoma Res. 27(5):698.
                                         12


                                      PX052-0012
         Case 3:16-md-02691-RS Document 1003-2 Filed 11/05/19 Page 13 of 13



     11. Haq R (2018). Trapping Cancers as They Adapt to Survive. Cancer Discovery
         7(11):1216-1217.


Abstracts and Conference Proceedings

  1. Naik GS, Buchbinder EI, Haq R, Hodi FS, Ott PA (2018). Association of pre-treatment
     ALC with survival outcomes among melanoma patients treated with anti-PD-1/CTLA-4
     combination and anti-PD-1 monotherapy. European Society of Medical Oncology,
     Munich, Germany.
  2. Buchbinder EI, Weirather J, Manos MP, Brennick RC, Ott PA, Haq R, Izar B, Hodi FS
     (2019). Characterization of the genetics of mucosal melanoma in patients treated with
     immunotherapy. American Society of Clinical Oncology Annual Meeting 2019, Atlanta,
     GA.




                                            13


                                         PX052-0013
